Exhibit 10.16
  
STANDARD FORM OF LOFT LEASE
 
AGREEMENT OF LEASE, made as of this 17th day of January in the year 2008,
between URBAN DEVELOPMENT PARTNERS (61), LLC, a Connecticut limited liability
company, having an office at 641 5th Avenue - Penthouse #5, New York, N.Y.
10022-5908, party of the first part, hereinafter referred to as OWNER, and
ROSSELLI 61ST STREET LLC, a New York limited liability company, having a
principal place of business located at 306 East 61st Street, New York, N.Y.
10065, party of the second part, hereinafter referred to collectively, as
TENANT,
 
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner
those certain retail premises known as the ground floor space, as hatched in the
plan annexed hereto at Exhibit A, in the building known as 306 East 61st Street,
in the Borough of Manhattan, County of New York, State of New York, for the
initial term of nine (9) years and ten (10) months (or until such term shall
sooner cease and expire as hereinafter provided) to commence on March 1, 2008
(the “Commencement Date”) and to end December 31, 2017, both dates inclusive, at
an annual rental rate as specified in Article 41 of the rider, which Tenant
agrees to pay in lawful money of the United States which shall be legal tender
in payment of all debts and dues, public and private, at the time of payment, in
equal monthly installments in advance on the first day of each month during said
term, at the office of Owner or such other place as Owner may designate, without
any set off or deduction whatsoever, except that Tenant shall pay the first
monthly installment(s) on the execution hereof (unless this lease be a renewal).
 
The parties hereto, for themselves, their heirs, distributees, administrators,
legal representatives, successors and assigns, hereby covenant as follows:
 
Rent:                   1.  Tenant shall pay the rent as above and as
hereinafter provided.
 
Occupancy:        2.  Tenant shall use and occupy demised premises for showroom
for designer showroom and retail and “to the trade” sale of fine art, antiques,
furnishings, textiles, decorations and accessories and for no other purpose,
provided such use is in accordance with the Certificate of Occupancy for the
demised premises and Building.
 
 
1

--------------------------------------------------------------------------------

 
 
Alterations:        3.  Tenant shall make no changes in or to the demised
premises of any nature without Owner’s prior written consent, such approval not
to be unreasonably withheld, delayed or conditioned in accordance with Article
48 of the rider to the Lease.  Subject to the prior written consent of Owner,
and to the provisions of this article and Article 48 of the rider, Tenant at
Tenant’s expense, may make alterations, installation, additions or improvements
which are nonstructural and which do not affect utility services or plumbing and
electrical lines (unless such utility services or plumbing and electrical lines
are located entirely within and serve solely the demised premises) to the
demised premises by using contractors or mechanics first approved by
Owner.  Tenant shall, before making any alterations, additions, installations or
improvements, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof, if required, and shall deliver promptly
duplicates of all such permits, approvals and certificates to Owner and Tenant
agrees to carry and will cause Tenant’s contractors and subcontractor to carry
such workman’s compensation, general liability, personal and property damage
insurance as Owner may reasonably require.  If any mechanic’s lien is filed
against the demised premises, or the building of which the same forms a part,
for work claimed to have done for, or materials furnished to, Tenant, whether or
not done pursuant to this article, the same shall be discharged by Tenant within
thirty (30) days after notice thereof to Tenant (which may be served
simultaneously with a notice of default under Article 17, below), at Tenant’s
expense, by payment or filing a bond as permitted by law.  All fixtures and all
paneling, partitions, railings and like installations, installed in the premises
at any time, either by Tenant or by Owner in Tenant’s behalf, shall, upon
installation, become the property of Owner and shall remain upon and be
surrendered with the demised premises unless Owner, by notice to Tenant at the
time that Owner consents to such installation, elects to relinquish Owner’s
rights thereto and to have them removed by Tenant, in which event, the same
shall be removed from the premises by Tenant prior to the expiration of the
lease, at Tenant’s expense.  Nothing in this article shall be construed to give
Owner title to or to prevent Tenant’s removal of trade fixtures, moveable office
furniture and equipment, but upon removal of any such from the premises or upon
removal of other installations as may be required by Owner, Tenant shall
immediately and at its expense, repair and restore the premises substantially to
the condition existing prior to installation, wear and tear and casualty
excepted, and repair any damage to the demised premises or the building due to
such removal All property permitted or required to be removed by Tenant at the
end of the term remaining in the premises, or upon Tenant’s vacating, surrender
or removing prior thereto, after Tenant’s removal shall be deemed abandoned and
may, at the election of Owner, either be retained as Owner’s property or may be
removed from the premises by Owner at Tenant’s expense.
 
Repairs:              4.  Owner shall maintain the public portions of the
Building, both exterior and interior, and, except as expressly set forth to the
contrary in this Paragraph 4, the structural portions of the Building, whether
located in the demised premises or elsewhere in the Building.  Tenant shall,
throughout the term of this Lease, take good care of the demised premises,
including the bathrooms and lavatory facilities (if the demised premises
encompass the entire floor of the building or such facilities are wholly
contained within the demised premises for the Tenant’s exclusive use), the
windows and window frames, and the fixtures and appurtenances therein, and at
Tenant’s at its sole cost and expense, promptly make all repairs thereto and to
the building, whether structural or nonstructural in nature, caused by or
resulting from the negligent or intentional conduct of Tenant or Tenant’s
servants, employees, invitees or licensees, and whether or not arising from such
Tenant’s conduct or omission, when required by other provisions of this Lease
including Article 6, below.  Tenant shall, throughout the term of this lease,
also repair all damage to the building and the demised premises caused by the
moving of Tenant’s fixtures, furniture or equipment.  All of the aforesaid
repairs shall be of a quality or class substantially equal to the work or
construction prior to such damage.  If the demised premises are or become
infested with vermin, Tenant shall at Tenant’s expense, cause the same to be
exterminated from time to time to the satisfaction of Owner.  Tenant shall give
Owner prompt notice of any defective condition in any plumbing, heating, system
or electrical lines located in the demised premises, and if the repairs are
necessitated by damage or injury attributable to the negligent or intentional
conduct by Tenant or Tenant’s servants, employees, invitees or licensees, such
repair shall be performed at Tenant’s expense.  Except as specifically provided
in Article 9 or elsewhere in this lease, there shall be no allowance to the
Tenant for the diminution of rental value and no liability on the part of Owner
by reason of inconvenience, annoyance or injury to business arising from Owner,
Tenant or others making or failing to make any repairs, alterations, additions
or improvements in or to any portion of the building or the demised premises or
in and to the fixtures, appurtenances or equipment thereof.  The provisions of
this Article 4 with respect to the making of repairs shall not apply in the case
of fire or other casualty, to which Article 9, below, shall apply.
 
 
2

--------------------------------------------------------------------------------

 
 
Window
Cleaning:            5.  Tenant will not clean nor require, permit, suffer or
allow any window in the demised premises to be cleaned from the outside in
violation of Section 202 of the New York State Labor Law or any other applicable
law or of the Rules of the Board of Standards and Appeals, or of any other Board
or body having or asserting jurisdiction.  Tenant shall have the right to clean
its own windows, at Tenant’s sole cost and expense, in accordance with
applicable law.
 
Requirements
of Law, Fire
Insurance:          6.  Prior to the commencement of the lease term, if Tenant
is then in possession, and at all times thereafter, Tenant at Tenant’s sole cost
and expense, shall promptly comply with all present and future laws, orders and
regulations of all state, federal, municipal and local governments, departments,
commissions and boards and any direction of any public officer pursuant to law,
and all order, rules and regulations of the New York Board of Fire Underwriters
or the Insurance Services Office, or any similar body which shall impose any
violation, order or duty upon Owner or Tenant with respect to the demised
premises, whether or not arising out of Tenant’s use or manner of use thereof,
or with respect to the building if arising out of Tenant’s particular use or
manner of use of the premises or the building (and not merely the use permitted
under the lease).  Except as provided in Article 30 hereof, nothing herein shall
require Tenant to make structural repairs or alterations unless Tenant has by
its manner of use of the demised premises or method of operation therein,
violated any such laws ordinances, orders, rules, regulations requirements with
respect thereto.  Tenant shall not do or permit any act or thing to be done in
or to the demised premises which is contrary to law, or which will invalidate or
be in conflict with public liability, fire or other policies of insurance at any
time carried by or for the benefit of Owner.  Tenant shall not keep anything in
the demised premises except as now or hereafter permitted by the Fire Department
Board of Fire Underwriters Fire Insurance Rating Organization and other
authority having jurisdiction, and then only in such manner and such quantity so
as not to increase the rate for fire insurance applicable to the building, nor
use the demised premises in a manner which will increase the insurance rate for
the building or any property located therein over that in effect prior to the
commencement of Tenant’s occupancy.  Owner hereby acknowledges and agrees that
the permitted use under Article 2, above, shall not increase the insurance rate
for the building over that in effect prior to the commencement of this
Lease.  If by reason of failure to comply with the foregoing the fire insurance
rate shall, at the beginning of this, be higher than it otherwise would be, then
Tenant shall reimburse Owner, as additional rent hereunder, for that portion of
all fire insurance premiums thereafter paid by Owner which shall have been
charged because of such failure by Tenant.  In any action or proceeding wherein
Owner and Tenant are parties, a schedule or rate for the building or demised
premises issued by a body making fire insurance rates applicable to said
premises shall be conclusive evidence of the facts therein stated and of the
several items and charges in the fire insurance rates then applicable to said
premises.  Tenant shall not place a load upon any floor of the demised premises
exceeding the floor load per square foot area which it was designed to carry and
which is allowed by law.  Owner reserves the right to prescribe the weight and
position of all safes, business machines and mechanical equipment.  Such
installations shall be placed and maintained by Tenant, at Tenant’s expense, in
settings sufficient, in Owner’s reasonable judgment, to absorb and prevent
vibration, noise and Tenant shall pay, as additional rent, all costs, expenses,
fines, penalties or damages, which may be imposed upon Owner by reason of
Tenant’s failure to comply with the provisions of this Article.
 
 
3

--------------------------------------------------------------------------------

 
 
Sub
ordination:          7.  This lease is subject and subordinate to all ground or
underlying leases and to all mortgages which may now or hereafter affect such
leases or the real property of which demised premises are a part and to all
renewals, modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages.  This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lease or by any mortgagee, affecting any lease or the real property
of which the demised premises are a part.  In confirmation of such
subordination, Tenant shall execute promptly any certificate that Owner may
reasonably request.
 
Tenant’s Liability
Property Loss,
Damage,
Indemnity:           8.  Owner or its agents shall not be liable for any damage
to property of Tenant or of others entrusted to employees of the building, nor
for loss of or damage to any property of Tenant by theft or otherwise, nor for
any injury or damage to persons or property resulting from any cause of
whatsoever nature, unless caused by or due to the negligent or intentional
conduct of Owner, its agents, servants or employees.  Owner or its agents will
not be liable for any such damage caused by other tenants or persons in, upon or
about said building or caused by operations in construction of any private,
public or quasi public work.  If at any time any windows of the demised premises
are temporarily closed, darkened or bricked up (or permanently closed, darkened
or bricked up, if required by law) for any reason relating to public safely as
required by law or Landlord’s reasonable acts to maintain, repair and/or make
replacements and improvements to the Building or for any reason whatsoever on
the easterly side of the Building, Owner shall not be liable for any damage
Tenant may sustain thereby and Tenant shall not be entitled to any compensation
therefor, nor abatement or diminution of rent, nor shall the same release Tenant
from its obligations here under nor constitute an eviction.  Tenant agrees, at
Tenant’s sole cost and expense, to maintain general public liability insurance
in standard form in favor of Owner and Tenant against claims for bodily injury
or death or property damage occurring in or upon the demised premises, effective
from the date Tenant enters into possession and during the term of this
lease.  Such insurance shall be in an amount and with carriers acceptable to the
Owner in accordance with Article 42, below.  Certificates of insurance or other
conclusive evidence of such policy or policies shall be delivered to the
Owner.  On Tenant’s default in obtaining or delivering any such policy or
policies or failure to pay the charges therefor, Owner, may, but shall have no
obligation to, secure or pay the charges for any such policy or policies and
charge the Tenant as additional rent therefor.  Tenant shall indemnify and save
harmless Owner against and from all liabilities, obligations, damages,
penalties, claims, costs and expenses for which Owner shall not be reimbursed by
insurance, including reasonable attorneys fees, paid, suffered or incurred as a
result of any breach by Tenant, Tenant’s agents, contractors, employees,
invitees, or licensees, of any covenant on condition of this lease, or the
negligent or intentional conduct of the Tenant, Tenant’s agents, contractors,
employees, invitees or licensees.  Tenant’s liability under this lease extends
to the acts and omissions of any subtenant, and any agent, contractor, employee,
invitee or licensee of any subtenant.  In case any action or proceeding is
brought against Owner by reason of any such claim, Tenant, upon written notice
from Owner, will, at Tenant’s expense, resist or defend such action or
proceeding by counsel approved by Owner in writing, such approval not to be
unreasonably withheld.  Owner hereby agrees that competent counsel retained by
Tenant’s insurance company shall be reasonably acceptable to Owner.
 
 
4

--------------------------------------------------------------------------------

 
 
Destruction,
Fire and
Other
Casualty:             9.  (a)  If the demised premises or any part thereof shall
be damaged by fire or other casualty, Tenant shall give immediate notice thereof
to Owner and this lease shall continue in full force and effect except as
hereinafter set forth.  (b) If the demised premises are partially damaged or
rendered partially unusable by fire or other casualty, the damages thereto shall
be repaired by and at the expense of Owner and the rent and additional rent,
until such repair shall be substantially completed, shall be apportioned from
the day following the casualty according to the part of the premises which is
usable.  (c) If the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent and additional rent shall be
proportionately paid up to the time of the casualty and thenceforth shall cease
until the date when the premises shall have been repaired and restored by Owner,
subject to Owner’s right to elect not to restore the same as hereinafter
provided.  (d) If the demised premises are rendered wholly unusable or (whether
or not the demised premises are damaged in whole or in part) if the building
shall be so damaged that Owner shall decide to demolish it or to rebuild it,
then, in any of such events, Owner may elect to terminate this lease by written
notice to Tenant given within 90 days after such fire or casualty, specifying a
date for the expiration of the lease, which date shall not be more than 60 days
after the giving of such notice, and upon the date specified in such notice the
term of this lease shall expire as fully and completely as if such date were the
date set forth above for the termination of this lease and Tenant shall
forthwith quit, surrender and vacate the demised premises without prejudice
however, to Owner’s rights and remedies against Tenant under the lease
provisions in effect prior to such termination, and any rent owing shall be paid
up to such date and any payments of rent or additional rent made by Tenant which
were on account of any period subsequent to such date shall be returned to
Tenant.  Unless Owner shall serve a termination notice as provided for herein,
Owner shall make the repairs and restorations under the conditions of (b) and
(c) hereof, with all reasonable expedition subject to delays due to adjustment
of insurance claims, labor troubles and causes beyond Owner’s control.  After
any such casualty, Tenant shall cooperate with Owner’s restoration by removing
from the premises as promptly as reasonably possible, all of Tenant’s
salvageable inventory and movable equipment, furniture, and other
property.  Tenant’s liability for rent shall resume thirty (30) days after
written notice from Owner that the premises are substantially ready for Tenant’s
occupancy.  (e) Nothing contained hereinabove shall relieve Tenant from
liability that may exist as a result of damage from fire or other
casualty.  Notwithstanding the foregoing, each party shall look first to any
insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty, and to the
extent that such insurance is in force and collectible and to the extent
permitted by law, Owner and Tenant each hereby releases and waives all right of
recovery against the other or anyone claiming through or under each of them by
way of subrogation or otherwise.  The foregoing release and waiver shall be in
force only if both releasors’ insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance.  If, and to the
extent, that such waiver can be obtained only by the payment of additional
premiums, then the party benefiting from the waiver shall pay such premium
within ten (10) days after written demand or shall be free of any further
obligation under the provisions hereof with respect to waiver of
subrogation.  Tenant acknowledges that Owner will not carry insurance on
Tenant’s furniture and/or furnishings or any fixtures or equipment,
improvements, or appurtenances removable by Tenant and agrees that Owner will
not be obligated to repair any damage thereto or replace the same.  (f) Tenant
hereby waives the provisions of Section 227 of the Real Property Law and agrees
that the provisions of this Article shall govern and control in lieu thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
Eminent
Domain:               10.  If the whole or any part of the demised premises
shall be acquired or condemned by Eminent Domain for any public or quasi public
use or purpose, then and in that event, the term of this lease shall cease and
terminate from the date of title vesting in such proceeding and Tenant shall
have no claim for the value of any unexpired term of said lease.  Tenant shall
have the right to make an independent claim to the condemning authority for the
value of Tenant’s moving expenses and personal property, trade fixtures and
equipment provided Tenant is entitled pursuant to the terms of this Lease to
remove such property, trade fixtures and equipment at the end of the term, and
provided further such claim does not reduce Owner’s award.
 
Assignment,
Mortgage,
Etc.:                     11.  Tenant for itself, its heirs, distributees,
executors, administrators, legal representatives, successors and assigns
expressly covenants that it shall not assign, mortgage or encumber this
Agreement, nor underlet, or suffer or permit the demised premises or any part
thereof to be used by others, without the prior written consent of Owner in each
instance.  Transfer of the stock of a corporation, membership interest in a
limited liability company or partnership interests in a partnership or limited
liability partnership, or other interests in any other entity that is the Tenant
shall be deemed an assignment.  If this lease be assigned, or if the demised
premises or any part thereof be underlet or occupied by anybody other than
Tenant, Owner may, after default by Tenant, collect rent from the assignee,
undertenant or occupant, and apply the net amount collected to the rent herein
reserved, but no such assignment, underletting, occupancy or collection shall be
deemed a waiver of the covenant, or the acceptance of the assignee, undertenant
or occupant as tenant, or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained.  The consent by
Owner to an assignment or underletting shall not in any wise be construed to
relieve Tenant from obtaining the express consent in writing of Owner to any
further assignment or underletting.
 
 
6

--------------------------------------------------------------------------------

 
 
Electric
Current:              12.  Tenant covenants and agrees that at all times its use
of electric current shall not exceed the capacity of existing feeders to the
building or the risers or wiring installation and Tenant may not use any
electrical equipment which, in Owner’s opinion, reasonably exercised, will
overload such installations or interfere with the use thereof by other tenants
of the building.  The change at any time of the character of electric service
shall in no wise make Owner liable or responsible to Tenant, for any loss,
damages or expenses which Tenant may sustain.
 
Access to
Premises:            13.  Owner or Owner’s agents shall have the right (but
shall not be obligated) to enter the demised premises in any emergency at any
time, and, at other reasonable times and upon reasonable prior notice, to
examine the same and to make such repairs, replacements and improvements as
Owner may reasonably deem necessary and desirable to any portion of the building
or which Owner may elect to perform, in the premises, following Tenant’s
failure, after applicable notice and cure periods (except in the case of any
emergency when no such notice shall be required), if any, to make repairs or
perform any work which Tenant is obligated to perform under this lease, or for
the purpose of complying with laws, regulations and other directions of
governmental authorities.  Tenant shall permit Owner to use and maintain and
replace pipes and conduits in and through the demised premises and to erect new
pipes and conduits therein.  Provided that they are concealed within the walls,
floors or ceiling or otherwise encased within sheetrock and do not result in a
material reduction in floor area of the demised premises, Owner may, during the
progress of any work in the demised premises, take all necessary materials and
equipment into said premises without the same constituting an eviction nor shall
the Tenant be entitled to any abatement of rent while such work is in progress
nor to any damages by reason of loss or interruption of business or otherwise,
provided, however, that Owner shall use commercially reasonable efforts at all
times to minimize interference with Tenant’s use of the demised premises so long
as there is no extraordinary or overtime cost to Owner.  Upon completion of such
work, Owner shall restore the portions of the demised premises affected by such
work to a similar condition given the nature of the work performed.  Throughout
the term hereof Owner shall have the right to enter the demised premises at
reasonable hours and upon reasonable prior notice to Tenant for the purpose of
showing the same to prospective purchasers or mortgagees of the building, and
during the last six (6) months of the term for the purpose of showing the same
to prospective tenants and may, during said six (6) month period, place upon the
premises the usual notice “To Let” and “For Sale,” which notices Tenant shall
permit to remain thereon without molestation.  If Tenant is not present to open
and permit an entry into the premises, Owner or Owner’s agents may enter the
same whenever such entry may be necessary or permissible by master key or
forcibly (if Tenant has not given to Landlord with a key and or other entry
devices or codes) and provided reasonable care is exercised to safeguard
Tenant’s property and such entry shall not render Owner or its agents liable
therefor, nor in any event shall the obligations of Tenant hereunder be
affected.  Owner shall have the right at any time, without the same constituting
an eviction and without incurring liability to Tenant therefore, to change the
arrangement and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets, or other public parts of the building and
to change the same, number or designation by which the building may be known but
not to make any changes to the façade of the demised premises if such changes
diminish access to or the visibility of the demised premises unless on a
temporary basis for any activities permitted by Owner in accordance with the
provisions of this Lease.
 
 
7

--------------------------------------------------------------------------------

 
 
Vault,
Vault Space,
Area:                   14.  No vaults, vault space or area, whether or not
enclosed or covered, not within the property line of the building is leased
hereunder, anything contained in or indicated on any sketch, blue print or plan,
or anything contained elsewhere in this lease to the contrary
notwithstanding.  Owner makes no representation as to the location of the
property line of the building.  All vaults and vault space and all such areas
not within the property line of the building, which Tenant may be permitted to
use and/or occupy, is to be used and/or occupied under a revocable license, and
if any such license be revoked, or if the amount of such space or area be
diminished or required by any federal, state or municipal authority or public
utility, Owner shall not be subject to any liability nor shall Tenant be
entitled to any compensation or diminution or abatement of rent, nor shall such
revocation, diminution or requisition be deemed constructive or actual
eviction.  Any tax, fee or charge of municipal authorities for such vault or
area used by Tenant, whether or not specifically demised hereunder shall be paid
by Tenant, or if it is chargeable to Landlord by any governmental agency, then
such tax, fee or charge of municipal authorities shall be collectible from
Tenant as additional rent on demand by Owner.
 
Occupancy:         15.  Tenant will not at any time use or occupy the demised
premises in violation of, Articles 2 or 37 hereof, or of, the certificate of
occupancy issued for the building of which the demised premises are a
part.  Tenant has inspected the premises and accepts them as is, subject to the
express provisions of this Lease.  In any event, Owner makes no representation
as to the condition of the premises and Tenant agrees to accept the same subject
to violations whether or not of record, provided, however, that any such
violation(s) shall not prohibit Tenant’s intended initial alterations or use of
the demised premises for the operation of its business, in which event Owner
shall be responsible for removal of record of such violation(s); furthermore,
Tenant’s obligation to pay rent shall be delayed one day for each day that such
violation(s) prohibits Tenant from completing its intended initial alterations
or from opening for business to the general public solely as the result of any
existing violation as noted by the New York City Department of Buildings.  If
any governmental license, or permit shall be required for the proper and lawful
conduct of Tenant’s business, Tenant shall be responsible for, and shall procure
and maintain, such license or permit.
 
 
8

--------------------------------------------------------------------------------

 
 
Bankruptcy:       16.  (a)  Anything elsewhere in this lease to the contrary
notwithstanding, this lease may be cancelled by Landlord by the sending of a
written notice to Tenant within a reasonable time after the happening of any one
or more of the following events:  (1) the commencement of a case in bankruptcy
or under the laws of any state naming Tenant as the debtor that is not
discharged within 90 days; or (2) the making by Tenant of an assignment or any
other arrangement for the benefit of creditors under any state statute.  Neither
Tenant nor any person claiming through or under Tenant, or by reason of any
statute or order of court, shall thereafter be entitled to possession of the
premises demised but shall forthwith quit and surrender the premises.  If this
lease shall be assigned in accordance with its terms, the provisions of the
Article 16 shall be applicable only to the party then owning Tenant’s interest
in this lease.  (b) It is stipulated and agreed that in the event of the
termination of this lease pursuant to (a) hereof, Owner shall forthwith,
notwithstanding any other provisions of this lease to the contrary, be entitled
to recover from Tenant as and for liquidation damages an amount equal to the
difference between the rent reserved hereunder for the unexpired portion of the
term demised and the fair and reasonable rental value of the demised premises
for the same period.  In the computation of such damages the difference between
any installment of rent becoming due hereunder after the date of termination and
the fair and reasonable rental value of the demised premises for the period for
which such installment was payable shall be discounted to the date of
termination at the rate of four per cent (4%) per annum.  If such premises or
any part thereof be re-let by the Owner for the unexpired term of said lease, or
any part thereof, before presentation of proof of such liquidated damages to any
court, commission or tribunal, the amount of rent reserved upon such reletting
shall be deemed to be the fair and reasonable rental value for the part or the
whole of the premises so re-let during the term of the re-letting.  Nothing
herein contained shall limit or prejudice the right of the Owner to prove for
and obtain as liquidated damages by reason of such termination, an amount equal
to the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved, whether
or not such amount be greater, equal to, or less than the amount of the
difference referred to above.
 
Default:               17.  (1)  If the Tenant defaults in fulfilling any of the
covenants of this lease including but not limited to the covenants for the
payment of rent, additional rent, other charges or the replenishment or delivery
of a security deposit required hereunder; or if the demised premises become
vacant or deserted; or if any execution or attachment shall be issued against
Tenant or any of Tenant’s property whereupon the demised premises shall be taken
or occupied by someone other than Tenant; or if Tenant shall fail to move into
or take possession of the premises within thirty (30) days after the
commencement of the term of this lease, of which fact Owner shall be the sole
judge; then, in any one or more of such events, upon Owner serving a written ten
(10) days notice upon Tenant specifying the nature of a monetary default and
thirty (30) days specifying a non-monetary default and upon the expiration of
said ten (10) days or thirty (30) days, as the case may be, if Tenant shall have
failed to comply with or remedy such default, or in the case of a non-monetary
default if the said default or omission complained of shall be of a nature that
the same cannot be completely cured or remedied within said thirty (30) day
period, and if Tenant shall not have diligently commenced curing such default
within such thirty (30) day period, and shall not thereafter with reasonable
diligence and in good faith proceed to remedy or cure such default, or if this
lease be rejected under Section 365 of Title 13 of the U.S. Code (“Bankruptcy
Code”); then the Owner may serve a written five (5) day notice of cancellation
of this lease upon Tenant, and upon the expiration of said five (5) days, this
lease and the term thereunder shall end and expire as fully and completely as if
the expiration of such five (5) day period where the day herein definitely fixed
for the end and expiration of this lease and the term thereof and Tenant shall
then quit and surrender the demised premises to owner but Tenant shall remain
liable as hereinafter provided.  (2) If the notice provided for in (i) hereof
shall have been given, and the term shall expire as aforesaid or if Tenant shall
make default in the payment of the rent reserved herein or any item of
additional rent herein mentioned or any part of either or in making any other
payment herein required, then and in any of such events Owner may without
notice, re-enter the demised premises either by force or otherwise, and
dispossess Tenant by summary proceedings or otherwise, and the legal
representative of Tenant or other occupant of demised premises and remove their
effects and hold the premises as if this lease had not been made, and Tenant
hereby waives the service of notice of intention to re-enter or to institute
legal proceedings to that end.  If Tenant shall be in default of this lease
prior to the date fixed as the commencement hereof or of any renewal or
extension of this lease, Owner may cancel and terminate this lease or any such
renewal or extension by written notice.  The failure to replenish a security
within ten (10) days after Landlord has given Tenant notice of a draw down of
the security shall be deemed a monetary default.
 
 
9

--------------------------------------------------------------------------------

 
 
Remedies of Owner
and Waiver of
Redemption:       18.  In case of any such default, re-entry, expiration and/or
dispossess by summary proceedings or otherwise, (a) the rent, and additional
rent, shall become due thereupon and be paid up to the time of such re-entry,
dispossess and/or expiration.  (b) Owner may relet the premises or any part or
parts thereof, either in the name of Owner or otherwise, for a term or terms,
which may at Owner’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this lease and may grant
concessions or free rent or charge a higher rental than that in this lease,
and/or c) Tenant or the legal representatives of Tenant shall also pay Owner as
liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and/or covenanted to be paid and the net amount, if any, of the rents
collected on account of the subsequent lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the term of this lease.  The failure of Owner to re-let the premises or any
part or parts thereof shall not release or affect Tenant’s liability for damages
In computing such liquidated damages there shall be added to the said deficiency
such reasonable expenses as Owner may incur in connection with re-letting, such
as legal expenses, attorneys fees, brokerage, advertising and for keeping the
demised premises in good order or for preparing the same for re-letting.  Any
such liquidated damages shall be paid in monthly installments by Tenant on the
rent day specified in this lease.  Owner, in putting the demised premises in
good order or preparing the same for re-rental may, at Owner’s option, make such
alterations, repairs, replacements, and/or decorations in the demised premises
as Owner, in Owner’s reasonable judgment, considers advisable and necessary for
the purpose of re-letting the demised premises, and the making of such
alterations, repairs, replacements, and/or decorations shall not operate or be
construed to release tenant from liability.  Owner shall in no event be liable
in any way whatsoever for failure to re-let the demised premises, or in the
event that the demised premises are re-let, for failure to collect the rent
thereof under such re-letting, and in no event shall Tenant be entitled to
receive any excess, if any, of such net rent collected over the sums payable by
Tenant to Owner hereunder.  In the event of a breach or threatened breach by
Tenant or any of the covenants or provisions hereof, Owner shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity as
if re-entry, summary proceedings and other remedies were not herein provided
for.  Mention in this lease of any particular remedy, shall not preclude Owner
from any other remedy, in law or in equity.  Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws.
 
 
10

--------------------------------------------------------------------------------

 
 
Fees and
Expenses:            19.  If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or by virtue of any terms or provisions in any Article of this lease
beyond applicable notice and cure periods, if any, then, unless otherwise
provided elsewhere in this lease, Owner may immediately or at any time
thereafter and without notice perform the obligation of Tenant thereunder, and
if Owner, in connection therewith or in connection with any default by Tenant
makes an expenditures or incurs any obligations for the payment of money,
including but not limited to attorneys fees in instituting, prosecuting or
defending any actions or proceeding, such reasonable sums so paid or obligations
incurred with interest and costs shall be deemed to be additional rent hereunder
and shall be immediately paid by Tenant to Owner, and if Tenant’s lease term
shall have expired at the time of making of such expenditures or incurring of
such obligations, such sums shall be recoverable by Owner as damages.
 
Building
Alterations
and
Management:     20.  There shall be no allowance to Tenant for diminution of
rental value and no liability on the part of Owner by reason of inconvenience,
annoyance or, injury to business arising from Owner or other Tenant making any
repairs in the building or any such alterations, additions and
improvements.  Tenant shall not have any claim against Owner by reason of
Owner’s imposition of any controls of the manner of access to the building by
Tenant’s employees, visitors, invitees, guests, social or business visitors as
the Owner may reasonably deem necessary for the security of the building and its
occupants
 
No Representations
By Owner:          21.  Neither Owner nor Owner’s agents have made any
representations or promises with respect to the physical condition of the
building, the land upon which it is erected or the demised premises, the rents,
leases, expenses of operation, or any other matter or thing affecting or related
to the premises except as herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this lease.  Subject to the express provisions of
this Lease, Tenant has inspected the building the demised premises and is
thoroughly acquainted with their condition, and, agrees to take the same “as is”
and acknowledges that the taking of possession of the demised premises by Tenant
shall be conclusive evidence that the said premises and the building of which
the same for a part were in good and satisfactory condition at the time such
possession was so taken, except as to latent defects.  All understandings and
agreements heretofore made between the parties hereto are merged in this
contract, which alone fully and completely expresses the agreement between Owner
and Tenant and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part,
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.
 
 
11

--------------------------------------------------------------------------------

 
 
End of
Term:                  22.  Upon the expiration or other termination of the term
of this lease, Tenant shall quit and surrender to Owner of the demised premises,
“broom clean,” in good order and condition, ordinary wear excepted, and Tenant
shall remove all its property.  Tenant’s obligation to observe or perform this
covenant shall survive the expiration or other termination of this lease.  If
the last day of the term of this lease or any renewal thereof, falls on Sunday,
this lease shall expire at noon on the preceding Saturday unless it be a legal
holiday in which case it shall expire at noon on the preceding business day.
 
Quiet
Enjoyment:         23.  Owner covenants and agrees with Tenant that upon Tenant
paying the rent and additional rent and observing and performing all the terms,
covenants and conditions, on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the premises hereby demised, subject,
nevertheless, to the terms and conditions of this lease including, but not
limited to, Article 34 hereof and to the ground leases, underlying leases and
mortgages hereinbefore mentioned.
 
Failure
To Give
Possession:        24.  If Owner is unable to give possession of the demised
premises on the date of the commencement of the term hereof, because of the
holding-over or retention of possession of any tenant, undertenant or occupants,
or if the premises are located in a building being constructed, because such
building has not been sufficiently completed to make the premises ready for
occupancy or because of the fact that a certificate of occupancy has not been
procured or for any other reason, Owner shall not be subject to any liability
for failure to give possession on said date and the validity of the lease shall
not be impaired under such circumstances, nor shall the same be construed in any
wise to extend the term of this lease, but the rent payable hereunder shall be
abated (provided Tenant is not responsible for the inability to obtain
possession) until after Owner shall have given Tenant written notice that the
premises are substantially ready for Tenant’s occupancy.  If permission is given
to Tenant to enter into the possession of the demised premises or to occupy
premises other than the demised premises prior to the date specified as the
commencement of the term of this lease, Tenant covenants and agrees that such
occupancy shall be deemed to be under all the terms, covenants, conditions and
provisions of this lease, except as to the covenant to pay rent.  The provisions
of the article are intended to constitute “an express provision to the contrary”
within the meaning of Section 223-a of the New York Real Property Law.
 
No Waiver:         25.  The failure of Owner to seek redress for violation of,
or to insist upon the strict performance of any covenant or condition of this
lease or of any of the Rules or Regulations set forth or hereafter adopted by
Owner, shall not prevent a subsequent act which would have originally
constituted a violation from having all the force and effect of an original
violation.  The receipt by Owner of rent with knowledge of the breach of any
covenant of this lease shall not be deemed a waiver of such breach and no
provision of this lease shall be deemed to have been waived by Owner unless such
waiver be in writing signed by Owner.  No payment by Tenant or receipt by Owner
of a lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement or any check or any letter accompanying any check or payment as
rent be deemed an accord and satisfaction, and Owner may accept such check or
payment without prejudice to Owner’s right to recover the balance as such rent
or pursue any other remedy in this lease provided.  No act or thing done by
Owner or Owner’s agents during the term hereby demised shall be deemed in
acceptance of a surrender of said premises and no agreement to accept such
surrender shall be valid unless in writing signed by Owner.  No employee of
Owner or Owner’s agent shall have any power to accept the keys of said premises
prior to the termination of the lease and the delivery of keys to any such agent
or employee shall not operate as a termination of the lease or a surrender of
the premises.
 
 
12

--------------------------------------------------------------------------------

 
 
Waiver of
Trial by Jury:   26.  It is mutually agreed by and between Owner and Tenant that
the respective parties hereto shall and they hereby do waive trial by jury in
any action, proceeding or counterclaim (except for mandatory counterclaims)
brought by either of the parties hereto against the other (except for personal
injury or property damage) on any matters whatsoever arising out of or in any
way connected with this lease, the relationship of Owner and Tenant, Tenant’s
use of or occupancy of said premises, and any emergency statutory remedy.  It is
further mutually agreed that in the event Owner commences any summary proceeding
for possession of the premises or for rent or additional rent, Tenant will not
interpose any counterclaim of whatever nature or description in any such
proceeding other than mandatory counterclaims.
 
Inability to
Perform:             27.  This lease and the obligation of Tenant to pay rent
hereunder and perform all of the other covenants and agreements hereunder on
part of Tenant to be performed shall in no wise be affected, impaired or excused
because Owner is unable to fulfill any of its obligations under this lease or to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make, or is delayed in making any repair, additions,
alterations or decorations or is unable to supply or is delayed in supplying any
equipment or fixtures if Owner is prevented or delayed from so doing by reason
of strike or labor troubles, or any cause whatsoever beyond Owner’s control,
including but not limited to, government preemption or restrictions or by reason
of any rule, order or regulation of any department or subdivision thereof of any
government agency or by reason of the conditions of supply and demand which have
been or are affected, either directly or indirectly, by war or other emergency,
or when, in the judgment of Owner, temporary interruption of such services is
necessary by reason of an accident, mechanical breakdown, or to make repairs,
alterations or improvement.
 
Bills and
Notices:               28.  Except as otherwise in this lease provided, a notice
or communication which Owner may desire or be required to give to Tenant, shall
be deemed sufficiently given or rendered if, in writing, delivered to Tenant
personally or sent by registered or certified mail addressed to Tenant at (i) if
prior to the date that the demised premises are delivered to Tenant, then at the
address set forth above, and (ii) if after the date that the premises are
delivered to Tenant, then at the building of which the demised premises form a
part or at the last known residence address or business address of Tenant,
addressed to Tenant, and the time of the rendition of such bill or statement and
of the giving of such notice or communication shall be deemed to be the time
when the same is delivered to Tenant or mailed.  Any notice by Tenant to Owner
must be served by registered or certified mail addressed to Owner at the address
first hereinabove given or at such other address as Owner shall designate by
written notice.
 
 
13

--------------------------------------------------------------------------------

 
 
Water
Charges:             29.  If Tenant requires, uses or consumes water for any
purpose in addition to ordinary lavatory purposes (of which fact Tenant
constitutes Owner to be the sole judge) Owner may install a water meter and
thereby measures Tenant’s water consumption for all purposes.  Tenant shall pay
Owner for the cost of the meter and the cost of the installation thereof and
throughout the duration of Tenant’s occupancy Tenant shall keep said water meter
and installation equipment in good working order and repair at Tenant’s own cost
and expense.  Tenant agrees to pay for water consumed based on the prevailing
rate of the supplier of water to the building and as shown on said meter, as and
when bills are rendered.  Tenant covenants and agrees to pay the sewer rent,
charge or any other tax, rent, levy or charge which now or hereafter is
assessed, imposed or a lien upon the demised premises or the realty of which
they are part pursuant to law, order or regulation made or issued in connection
with the use, consumption, maintenance or supply of water, water system or
sewage or sewage connection or system.  The bill rendered by Owner shall be
payable by Tenant as additional rent.  Independently of and in addition to any
of the remedies reserved to Owner hereinafter or elsewhere in this lease, Owner
may sue for and collect any monies to be paid by Tenant or paid by Owner for any
of the reasons or purposes hereinabove set forth.
 
Sprinklers:        30.  Anything elsewhere in this lease to the contrary
notwithstanding, if the New York Board of Fire Underwriters or the Insurance
Services Office or any bureau, department or official of the federal, state or
city government require or recommend the installation of a sprinkler system or
that any changes, modifications, alterations, or additional sprinkler heads or
other equipment be made or supplied in an existing sprinkler system by reason of
Tenant’s business, or the location of partitions, trade Fixtures, or other
contents of the demised premises, or for any other reason, of if any such
sprinkler system installations, changes, modifications, alterations, additional
sprinkler heads or other such equipment, become necessary to prevent the
imposition of a penalty or charge against the full allowance for a sprinkler
system in the fire insurance rate set by any said Exchange or by any fire
insurance company.  Tenant shall, at Tenant’s expense, promptly make such
sprinkler system installations, changes, modifications, alterations, and supply
additional sprinkler heads or other equipment as required whether the work
involved shall be structural or nonstructural in nature.
 
Heat
Cleaning:            31.  Owner shall, if and insofar as existing facilities
permit (a) furnish heat to the heating lines servicing demised premises, when
and as required by law, on business days from 8:00 a.m. to 6:00 p.m. and on
Saturdays from 8:00 a.m. to 1:00 p.m.; b) furnish hot water to existing water
closet in demised premises for lavatory use only; and (c) clean the public halls
and public portions of the building which are used in common by all
tenants.  Tenant shall at Tenant’s expense, keep demised premises, including any
windows, clean and in order, to the reasonable satisfaction to Owner, and shall
employ persons or persons or an entity for that purpose.  Tenant shall pay the
cost of removal of any of Tenant’s refuse and rubbish from the building, other
than as provided in Article 44(c) of the of the rider to the Lease.  If Owner
shall remove any of Tenant’s refuse other than as described in Article 44(c) of
the rider, bills for the same shall be rendered by Owner to Tenant at such times
as owner may elect and shall be due and payable when rendered, and the amount of
such bills shall be deemed to be, and be paid as, additional rent.  Except as
provided in Article 44(c) Tenant shall independently contract for the removal of
all other rubbish and refuse.  Under such circumstances, however, the removal of
such refuse and rubbish by others shall be subject to such rules and regulations
as, in the judgment of Owner, are necessary for the proper operation of the
building.  Owner reserves the right to stop service of the heating, elevator,
plumbing and electric systems, when necessary, by reason of accident or
emergency, or lot repairs, alterations, replacements or improvements, which in
the reasonable judgment of Owner are desirable or necessary to be made, until
said repairs, alterations, replacements or improvements shall have been
completed.  If the building of which the demised premises are a part supplies
manually operated elevator service, Owner may proceed diligently with
alterations necessary to substitute automatic control elevator service without
in any way affecting the obligations of Tenant hereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
Security:             32.  Tenant has deposited with Owner the sum of $90,000.00
in cash or in a letter of credit in accordance with Article 84, below, as
security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this lease; it is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this lease
beyond applicable notice and cure periods, if any, including, but not limited
to, the payment of rent and additional rent, Owner may use, apply or retain the
whole or any part of the security so deposited to the extent required for the
payment of any rent and additional rent or any other sum as to which Tenant is
in default or for any sum which Owner may expend or may be required to expend by
reason of Tenant’s default in respect of any of the terms, covenants and
conditions of this lease, including but not limited to, any damages or
deficiency in the re-letting of the premises, whether such damages or deficiency
accrued before or after summary proceedings or the re-entry by Owner.  In the
event that Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this lease, the security shall be
returned to Tenant within sixty (60) days after the date fixed as the end of the
Lease and after delivery of entire possession of the demised premises to
Owner.  In the event of a sale of the land and building or leasing of the
building, of which the demised premises for are apart, Owner shall have the
right to transfer the security to the vendee or lessee and Owner shall thereupon
be released by Tenant from all liability for the return of such security, and
Tenant agrees to look solely to the new Owner for the return of said security;
and it is agreed that the provisions hereof shall apply to every transfer or
assignment made of the security to a new Owner.  Tenant further covenants that
it will not assign or encumber or attempt to assign or encumber the monies
deposited herein as security and that neither Owner nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted
assignments or attempted encumbrance.
 
Captions.             33.  The captions are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this lease nor the intent of any provision thereof.
 
Definitions.         34.  The term “Owner” as used in this lease means only the
Owner, or the mortgagee in possession, for the time being of the land and
building (or the Owner of a lease of the building or of the land and building)
of which the demised premises form a part, so that in the event of any sale or
sales of said building, or of the land and building, the said Owner shall be and
hereby is entirely freed and relieved of all covenants and obligations of Owner
hereunder, and it shall be deemed and construed without further agreement
between the parties or their successors in interest, or between the parties and
the purchaser, at any such sale, or the said lessee of the building, or of the
land and building, that the purchaser or the lessee of the building has assumed
and agreed to carry out any and all covenants and obligations of Owner
hereunder.  The words “re-enter” and “re-entry” as used in this lease are not
restricted to their technical legal meaning.  The term “business days” as used
in this lease shall exclude Saturdays (except such portion thereof as is covered
by specific hours in Article 30 hereof), Sundays and all days designated as
holidays by the applicable building service union employees service contract or
by the applicable Operating Engineers contract with respect to HVAC
service.  Wherever it is expressly provided in this Lease that consent shall not
be unreasonably withheld, such consent shall not be unreasonably delayed or
conditioned
 
 
15

--------------------------------------------------------------------------------

 
 
Adjacent
Excavation-
Shoring:              35.  If an excavation shall be made upon land adjacent to
the demised premises, or shall be authorized to be made, Tenant shall afford to
the person causing or authorized to cause such excavation, license to enter upon
the demised premises for the purpose of doing such work as said person shall
deem necessary to preserve the wall or the building of which demised premises
form a part from injury or damage and to support the same by proper foundations
without any claim for damages or indemnity against Owner, or diminution or
abatement of rent.
 
Rules and
Regulations:       36.  Tenant and Tenant’s servants, employees, agents,
visitors, and licensees shall observe faithfully, and comply strictly with the
Rules and Regulations and such other and further reasonable Rules and
Regulations as Owner or Owner’s agents may from time to time adopt provided that
same do not increase Tenant’s obligations or reduce Tenant’s rights
hereunder.  Notice of any additional rules or regulations shall be given in the
manner prescribed in Paragraph 28.  In case Tenant disputes the reasonableness
of any additional Rule or Regulation hereafter made or adopted by Owner or
Owner’s agents, the parties hereto agree to submit the question of the
reasonableness of such Rule or Regulation for decision to the New York County
office of the American Arbitration Association, whose determination shall be
final and conclusive upon the parties hereto.  The right to dispute the
reasonableness of any additional Rule or Regulation upon Tenant’s part shall be
deemed waived unless the same shall be asserted by service of a notice, in
writing upon Owner within thirty (30) days after the giving of notice
thereof.  Nothing in this lease contained shall be construed to impose upon
Owner any duty or obligation to enforce the Rules and Regulations or terms,
covenants or conditions in any other lease, as against any other tenant,
provided, however, that Owner shall at all times apply the Rules and Regulations
in a non-discriminatory manner against all other tenants of the building.  Owner
shall not be liable to Tenant for violation of the Rules and Regulations by any
other tenant, its servants, employees, agents, visitors or licensees.  In the
event of any conflict between the provisions of this lease and the Rules and
Regulations, the provisions of this lease shall prevail.
 
Glass:                  37.  Owner shall replace, at the expense of Tenant, any
and all plate and other glass damaged or broken from any cause whatsoever in or
about the demised premises.  Owner may insure, and keep insured, at Tenant’s
expense, all plate and other glass in the demised premises for and in the name
of Owner, Bills for the premiums therefor shall be rendered by Owner to Tenant
at such times as Owner may elect, and shall be due from and payable by Tenant
when rendered, and the amount thereof shall be deemed to be, and be paid, as
additional rent.
 
 
16

--------------------------------------------------------------------------------

 
 
Estoppel
Certificate:         38.  Tenant, at any time, and from time to time, upon at
least 10 days’ prior notice by Owner, shall execute, acknowledge and deliver to
Owner, and/or to any other person, firm or corporation specified by Owner, a
statement certifying that this lease is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications), stating the dates which the rent and
additional rent have been paid, and stating whether or not there exists any
defaults by Owner under this lease, and, if so, specifying each such default.
 
Directory
Board Listing:   39.  At the request of, and as accommodation to, Tenant, Owner
shall place upon any directory board in the lobby of the building, one directory
listing for Tenant, and the placement of any other names or entities on the
directory board for the demised premises other than Tenant shall not be
construed as the consent by Owner to an assignment or subletting by Tenant to
such persons or entities.
 
Successors
and Assigns:      40.  The covenants, conditions and agreements contained in
this lease shall bind and inure to the benefit of Owner and Tenant and their
respective heirs, distributees, executors, administrators, successors, and
except as otherwise provided in this lease, their assigns.  Tenant shall look
only to Owner’s estate and interest in the land and the building for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) against Owner in the event of any default by Owner hereunder,
and no other property or assets of such Owner (or any partner, member, officer
or director thereof, disclosed or undisclosed), shall be subject to any levy,
execution or other enforcement procedure for ills satisfaction of Tenant’s
remedies under, or with respect to, this lease, the relationship of Owner and
Tenant hereunder, or Tenant’s use and occupancy of the demised premises.
 
SEE RIDER ANNEXED HERETO AND MADE A PART HEREOF CONTAINING PAGES 1
THROUGH CONSISTING OF ARTICLES 41 THROUGH 83 AND EXHIBITS, IF ANY.
 
 
17

--------------------------------------------------------------------------------

 
 
In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the day and year first above written.
 

   
URBAN DEVELOPMENT PARTNERS 
     
(61), LLC
       
Witness for Owner:
  Owner/ Landlord            
BY:
/s/
 
   
[L.S.] Philip Carter, Managing Member
       
Tenant
 
Witness for Tenant:
     
Roselli 61st Street LLC, tenant
           
BY:
/s/John Rosselli
     
 [L.S.]



 
18

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS
 
NEW YORK IN-STATE ACKNOWLEDGMENT
 
STATE OF NEW YORK
)

 
)  ss:

COUNTY OF NEW YORK
)

 
On the 17th day of January in the year 2008 before me, the undersigned, a Notary
Public in and for said State, personally appeared John Rosselli, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 
/s/ Susan K. Bloom                 
 
NEW YORK OUT OF STATE UNIVERSAL ACKNOWLEDGMENT
 
State, District of Columbia, Territory, Possession, or Foreign Country
                                                           ) ss.:
 
On the        day of                      in the year          before me, the
undersigned, a Notary Public in and for said State, personally appeared executed
the instrument, and that such individual made such appearance before the
undersigned in the
 
(Insert the City or other political subdivision and the State or Country or
other place the acknowledgment was taken).
 
_______________________
 
RULES AND REGULATIONS ATTACHED TO AND
MADE A PART OF THIS LEASE
IN ACCORDANCE WITH ARTICLE 35.
 
1.           The sidewalks, entrances, driveways, passages, courts, elevators,
vestibules, stairways, corridors, or halls shall not be obstructed or encumbered
by any Tenant or used for any purpose other than for ingress to and egress from
the demised premises and for delivery of merchandise and equipment in a prompt
and efficient manner using elevators and passageways or in the public hall of
the building, either by any tenant or by jobbers, or others in the delivery or
receipt of merchandise, and any hand trucks except those equipped by rubber
tires and safeguards.
 
2.           The water and wash closets and plumbing fixtures shall not be used
for any purposes other than those for which they were designed or constructed,
and no sweepings, rubbish, rags, acids or other substances shall be deposited
therein, and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by Tenant, whether or not caused by
Tenant, its clerks, agents, employees or visitors.
 
3.           No carpet, rug or other article shall be hung or shaken out of any
window of the building; and Tenant shall not sweep or throw, or permit to be
swept or thrown, from the demised premises, any dirt or other substances into
any of the corridors of halls, elevators, or out of the doors or windows or
stairways of the building, and Tenant shall not use, keep, or permit to be used
or kept, any foul or noxious gas or substance in the demised premises, or permit
or suffer the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the buildings by reason of noise,
odors, and/or vibrations, or interfere in any way, with other tenants or those
having business therein, nor shall bicycles, vehicles, animals, fish, or birds
be kept in or about the building.  Smoking or carrying lighted cigars or
cigarettes m the elevators of the building is prohibited.
 
 
19

--------------------------------------------------------------------------------

 
 
4.           No awnings or other projections shall be attached to the outside
walls of the building without the prior written consent of Owner.
 
5.           No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside of
the demised premises or the building, or on the inside of the demised premises
if the same is visible from the outside of the demised premises, without the
prior written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises.  In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant.  Interior signs on doors and
directory tablet shall be inscribed, painted or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.
 
6.           Tenant shall not mark, paint, drill into, or in any way deface any
part of the demised premises or the building of which they form a part.  No
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Owner, and as Owner may direct.  Tenant shall not lay
linoleum, or other similar floor covering, so that the same shall come in direct
contact with the floor of the demised premises, and, if linoleum or other
similar floor covering is desired to be used, an interlining of builders
deadening felt shall be first affixed to the floor, by a paste or other
material, soluble in water, the use of cement or other similar adhesive material
being expressly prohibited.
 
7.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by Tenant, nor shall any changes be made in existing
locks or mechanism thereof without Owner’s consent, not to be unreasonably
withheld or delayed.  Tenant must, upon the termination of its tenancy, restore
to Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to the Owner the cost thereof.
 
8.           Freight, furniture, business equipment, merchandise and bulky
matter of any description shall be delivered to and removed from the demised
premises only on the freight elevators and through the service entrances and
corridors, and only during hours, and in a manner approved by Owner.  Owner
reserves the right to inspect all freight to be brought into the building, and
to exclude from the building all freight which violates any of these Rules and
Regulations of the lease, of which these Rules and Regulations are a part.
 
9.           Tenant shall not obtain for use drinking water, towel and similar
services, or accept barbering or boot-blacking services in the demised premises,
except from persons authorized by Owner, and at hours and under regulations
fixed by Owner.  Canvassing, soliciting and peddling in the Building is
prohibited and Tenant shall cooperate to prevent same.
 
 
20

--------------------------------------------------------------------------------

 
 
10.           Owner reserves the right to exclude from the building, but not
from the demised premises, persons who do not present a pass to the building
signed by Owner.  Owner will furnish passes to persons for whom any Tenant
requests same in writing.  Tenant shall be responsible for ail persons for whom
it requests such pass, and shall be liable to Owner for all acts of such
persons.  Notwithstanding the foregoing, Owner shall not be required to allow
Tenant or any person to enter or remain in the building outside of the demised
premises, except on business days from 8:00 a.m., to 6:00 p.m. and on Saturdays,
from 8:00 a.m. to 1:00 p.m.  Tenant shall not have a claim against Owner by
reason of Owner excluding from the building other than the demised premises any
person who does not present such pass.
 
11.           Owner shall have the right to prohibit any advertising by Tenant,
which in Owner’s opinion, tends to impair the reputation of the Building or its
desirability as a loft building, and upon written notice from Owner, Tenant
shall refrain from or discontinue such advertising.
 
12.           Tenant shall not bring or permit to be brought of kept, in or on
the demised premises, any inflammable, combustible, explosive, or hazardous
fluid, material, chemical or substance, or cause or permit any odors of cooking
or other processes, or any unusual or other objectionable odors, to permeate in,
or emanate from, the demised premises.
 
13.           Tenant shall not use the demised premises in a manner which
disturbs or interferes with other tenants in the beneficial use of their
premises.
 
14.           Refuse and Trash- Compliance by Tenant.  Tenant covenants and
agrees, at its sole cost and expense, to comply with all present and future
laws, orders, and regulations, of all state, federal, municipal, and local
governments, departments, commissions, and boards regarding the collection,
sorting, separation arid recycling of waste products, garbage, refuse and
trash.  Tenant shall sort and separate such waste products, garbage, refuse and
fresh into such categories as provided by law.  Each separately sorted category
of waste products, garbage, refuse and trash, shall be placed in separate
receptacles reasonably approved by Owner.  Tenant shall remove, or cause to be
removed by a contractor acceptable to Owner, at Owner’s sole discretion, such
items as Owner may expressly designate.  (2) Owner’s Rights in Event of
Noncompliance.  Owner has the option to refuse to collect or accept from Tenant
waste products, garbage, refuse or trash not inconsistent with this Lease
(a) that is not separated and sorted as required by law, or (b) which consists
of such items as Owner may reasonably and expressly designate for Tenant’s
removal, and to require Tenant to arrange for such collection at Tenant’s sole
cost and expense, utilizing a contractor reasonably satisfactory to
Owner.  Tenant shall pay all costs, expenses, fines, penalties, or damages that
may be imposed on Owner or Tenant by reason of Tenant’s failure to comply with
the provisions of this Building Rule 15, and at Tenant’s sole cost and expense,
shall indemnify, defend and hold Owner harmless (including reasonable legal fees
and expenses) from and against any actions, claims and suits arising from such
noncompliance, utilizing counsel reasonably satisfactory to Owner.
 
 
21

--------------------------------------------------------------------------------

 
 
RIDER TO LEASE DATED AS OF JANUARY 17, 2008
BETWEEN URBAN DEVELOPMENT PARTNERS (61), LLC, AS LANDLORD AND
ROSSELLI 61ST STREET LLC, AS TENANT
 
41.          (a) Tenant shall pay to the Landlord base rent for the Demised
Premises in accordance with the provisions of the printed form of this Lease as
follows:
 
(i)           For the period March 1, 2008 through and including December 31,
2008 at an annual rental rate of $540,000.00, payable in equal monthly
installments of $45,000.00;
 
(ii)          For the period January 1, 2009 through and including December 31,
2009 at an annual rental rate of $582,000.00, payable in equal monthly
installments of $48,500.00;
 
(iii)         For the period January 1, 2010 through and including December 31,
2010 at an annual rental rate of $600,000.00, payable in equal monthly
installments of $50,000.00;
 
(iv)         For the period January 1, 2011 through and including December 31,
2011 at an annual rental rate of $620,000.00, payable in equal monthly
installments of $51,666.67;
 
(v)          For the period January 1, 2012 through and including December 31,
2012 at an annual rental rate of $638,600.00, payable in equal monthly
installments of $53,216.67;
 
(vi)         For the period January 1, 2013 through and including December 31,
2013 at an annual rental rate of $657,758.00, payable in equal monthly
installments of $54,813.17;
 
(vii)        For the period January 1, 2014 through and including December 31,
2014 at an annual rental rate of $677,491.00, payable in equal monthly
installments of $56,457.58;
 
(viii)       For the period January 1, 2015 through and including December 31,
2015 at an annual rental rate of $697,815.00, payable in equal monthly
installments of $58,151.25;
 
(ix)         For the period January 1, 2016 through and including December 31,
2016 at an annual rental rate of $718,750.00, payable in equal monthly
installments of $59,895.83 and
 
(x)          For the period January 1, 2017 through and including December 31,
2017 at an annual rental rate of $740,312.00, payable in equal monthly
installments of $61,692.67.
 
(b)          Notwithstanding the recitation of the annual rental rate in (a) (i)
above, provided that Tenant shall not be in default of any material term,
covenant or condition of this Lease beyond applicable notice and cure period,
then, and in such event only, the monthly base rent for the first Lease Year
shall be reduced to $30,000.00 per month (the difference between the base rent
set forth in (a)(i) above and the abated rent, hereinafter the
“Abatement”).  However, nothing herein shall modify Tenant’s obligation to pay
the first month’s rent upon execution of this agreement, which shall be applied
to the first monthly rent due.  Notwithstanding the foregoing, Landlord shall
have the right, at Landlord’s sole option, to deliver a check to Tenant for any
portion of the Abatement remaining as of the time of such delivery, whereupon
the Abatement shall be cancelled and Tenant shall pay base rent as set forth in
(a) above.
 
 
22

--------------------------------------------------------------------------------

 
 
42.          (a) Tenant’s operation of the Demised Premises shall be for its own
account and liability and Landlord shall in no way be liable for or in any other
manner responsible therefor.  Tenant shall indemnify and save harmless Landlord
from and against any claim, penalty, loss, damage or expense, including
reasonable attorney’s fees, connected with or arising out of Tenant’s use or
occupancy of the Demised Premises, including but not limited to loss or damage
by theft, fire and any other hazards, normally covered by comprehensive
insurance, and from any damage or injury to persons or property, due to the acts
or omissions of Tenant, its agents, servants, employees or invitees and not
arising in any way out of the negligence or willful misconduct of Landlord or
Landlord’s employees, agents or contractors.
 
(b)           Without limiting the indemnities herein contained, Tenant shall,
during the term of this Lease and at all times that Tenant is in possession of
the Demised Premises, at its sole cost and expense, maintain comprehensive
general liability insurance with respect to the Demised Premises and its use and
occupancy thereof as herein provided with an insurance company or companies with
a financial rating of A with a financial size rating of VIII or better by Best’s
Insurance Guide providing coverage in limits of no less than $2,000,000 for
bodily injury, and no less than $1,000,000 for property damage.  Tenant shall
also maintain all further insurance coverage in such limits as are customarily
maintained by comparable retail businesses in the same area of Manhattan as the
Demised Premises.  Tenant shall, at all times during this lease is in effect,
maintain for its own benefit “All Risk” Property Insurance in an amount adequate
to cover the cost of replacement of all of Tenant’s decorations, contents,
fixtures, personal property, inventory and other moveable or non-movable
property of Tenant; time element coverage including Extra Expense to cover
Tenant’s loss of use as a result of a loss sustained by a peril covered under
the policy; and business interruption insurance with respect to any and all fire
or other casualties that may occur at the demised premises and such insurance
shall conform to the requirements for insurance to be obtained by Tenant as set
forth in this Lease and shall provide coverage to Tenant for all lost earnings
attributable, directly or indirectly, to the interruption or curtailment of
services to, access to, or the use of, all or part of the demised premises or to
perils commonly insured against by prudent tenants.  Tenant shall keep all such
insurance naming Landlord, Landlord’s managing agent, any superior lessor, any
mortgagees designated by Landlord and Tenant, as insureds.  Said insurance shall
provide that the insurer shall endeavor to give Landlord thirty (30) days’
notice in advance of any cancellation or reduction of coverage and that copies
of all endorsements issued after the date of each policy will be forwarded to
Landlord.  Tenant shall deliver to Landlord, prior to the commencement of the
Lease term and upon request thereafter while this paragraph 42 (b) applies a
certificate of endorsement of the aforesaid policies.  If at any time, Tenant
shall neglect or fail to provide and keep in force such coverage as required
hereunder, then Landlord may, but is not obligated to, obtain such insurance as
the agent of Tenant, the premiums therefor to be deemed Additional Rent
hereunder, and the Tenant shall, upon demand, reimburse Landlord therefore, as
Additional Rent.  Tenant’s failure to maintain the aforesaid policies shall be a
material default hereunder.  No party may make a claim for recovery of loss or
damage resulting from fire or any other casualty against the other party unless
it has first made a claim against any insurance maintained or required to be
maintained in its favor (including any insurance required to be maintained
hereunder).  The foregoing sentence shall apply whether or not such insurance is
in effect at the time the claim is made.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           Tenant shall also obtain, as its own cost and expense, naming both
Landlord, Landlord’s managing agent, any superior lessor, any mortgagees
designated by Landlord, and Tenant as named insured, fire insurance for all
personal property which may be affixed to the realty now located in the leased
premises and including any future installations.
 
(d)           Notwithstanding anything herein to the contrary, nothing herein
shall prevent Landlord from recovering in the event of fire or other loss under
Landlord’s fire or other insurance coverage for all betterments and improvements
by Tenant so affixed to the Demised Premises that are considered part of the
realty under law.
 
(e)           Tenant hereby releases Landlord, Landlord’s partners and
principals, disclosed or undisclosed, and its agents and their respective
employees in respect of any claim (including a claim for negligence) which it
might otherwise have against Landlord, Landlord’s partners, and principals,
disclosed or undisclosed, and its agents and their respective employees, for
loss, damage or destruction with respect to Tenant’s property by fire or other
casualty (including rental value or business interest as the case may be)
occurring during the term of this Lease and covered under a fire insurance
policy with extended coverage endorsement in the form normally used in respect
of similar property in New York County.
 
43.           Neither Landlord nor Tenant shall be liable to the other party or
to any insurance company (by way of subrogation or otherwise) for any (1) loss
or damage to any building, structure, or other tangible property; (ii) liability
for personal injury; or (iii) losses under worker’s compensation laws and
benefits, even though such loss, damage, or liability might be caused by the
negligence of such party, its agents, contractors, invitees, or employees.  Both
Landlord and Tenant shall endeavor to obtain a waiver of subrogation from their
insurance company.
 
44.          (a) Landlord will not furnish any electricity or gas for Tenant at
the Demised Premises and Tenant shall pay for all electricity or gas consumed,
as billed by the public utility or, if a meter is shared with an adjacent
Tenant, shall pay applicable and agreed upon apportioned charges to the Tenant
as billed.  Landlord will furnish heat to the Demised Premises at the same time
Landlord furnishes heat to the building of which the Demised Premises form a
part.  Landlord shall not be obligated to provide air conditioning or
ventilation to the demised premises.  Notwithstanding anything to the contrary
contained in this Lease, Tenant shall, at Tenant’s sole cost and expense,
maintain, and promptly make all repairs, structural or otherwise ordinary and
extraordinary, to all components of the electrical system from and including
meters exclusively serving the Demised Premises.  Tenant shall not be released
or excused from the performance of any of its obligations under this Lease for
any failure or for interruption or curtailment of electrical or gas service, for
any reason whatsoever, and no such failure, interruption or curtailment shall
constitute a constructive or partial eviction.
 
(b)           Landlord shall not be obligated to furnish any elevator facilities
for Tenant.
 
(c)           Landlord at its expense shall remove Tenant’s ordinary waste
generated solely by office functions for the Demised Premises so long as it is
properly bagged and deposited at the first floor lobby adjoining the elevator at
such regular times as Landlord shall from time to time reasonably establish.
 
 
24

--------------------------------------------------------------------------------

 
 
45.           All signs and lettering except those wholly within and not visible
from outside the Demised Premises will be of a type and manner approved by
Landlord to conform with the nature and character of the building, such approval
not to be unreasonably withheld, delayed or conditioned.
 
46.           A. Tenant agrees (a) the business to be conducted at, through and
from the Demised Premises, the kind and quality of merchandise and services
offered in the conduct of such business, the sales methods in such business, as
well as other elements of merchandising, display and advertising and the
appearance of the Demised Premises and the furniture, fixtures, and decoration
therein, and of any signs, lettering, announcements, price schedules, tags or
any other kind of forms of inscriptions displayed in or about Demised Premises,
will be dignified and in conformity with the highest standards of practice at
the time in question among first-class establishments dealing in the same or
similar merchandise, and (b) not affix any signs on windows or doors of the
premises with tape.
 
 B.           Landlord represents to Tenant that the Building is commonly known
as the “Interior Design Building” and Tenant agrees that, where its address is
used with respect to the demised premises, Tenant shall refer to its place of
business as the Interior Design Building.  Landlord reserves the right to change
the name of the Building on written notice to Tenant.
 
47.           Tenant shall use and occupy the Demised Premises only for the
purposes stated in Article 2 of the Lease and for no other purposes.  Without
limiting the generality of the foregoing, it is an express condition of this
Lease and Tenant expressly warrants and agrees that at no time and in no event
may the Demised Premises, or any part thereof, be used for residential purposes.
 
 
25

--------------------------------------------------------------------------------

 
 
48.           A. Supplementing the provisions of Article 3 in the printed
portion of this Lease, the parties hereto agree that Tenant shall be permitted,
at its sole cost and expense, to make alterations, repairs, installations,
additions or improvements (collectively, “Alterations”), which are
non-structural and do not affect Building systems, provided that Tenant
furnishes Landlord with copies of detailed plans and with complete, finished,
detailed architectural drawings and specifications for Tenant’s installation
work and with detailed mechanical plans and specifications, where necessary (and
which shall be prepared by an engineer selected by Tenant reasonably
satisfactory to Landlord) for air conditioning system and ductwork, heating,
electrical, plumbing and other mechanical plans therefor (“plans and
specifications”), which plans and specifications shall be suitable for filing
with the appropriate governmental agencies, if required, and shall be subject to
the prior written approval of Landlord, such approval not to be unreasonably
withheld, delayed or conditioned.  As a condition for Landlord’s approval of the
plans and specifications, Tenant shall pay all reasonable costs and expenses
incurred by Landlord for its professionals to review said plans and
specifications in excess of five hundred ($500) dollars.  Tenant covenants and
agrees that no Alterations (whether structural or non-structural) will be made
except in compliance with, and Tenant hereby covenants that it will comply with,
each of the following provisions:  (i) all Alterations shall be made and
completed within the time schedule in accordance with the plans and
specifications and contract documents theretofore submitted and approved by
Landlord (subject to unavoidable delays); provided however, that no such
approval of plans and specifications by Landlord shall relieve Tenant of its
obligations with respect to governmental authorities as set forth in
subparagraph (ii) below; (ii) before any Alterations are begun, Tenant shall
procure, at its sole cost and expense, all necessary licenses, permits,
approvals and authorizations from all governmental authorities and shall deliver
photocopies thereof to Landlord, together with certificates of insurance,
including comprehensive liability, builder’s risk and workmen’s compensation in
amounts and with companies reasonably satisfactory to Landlord; (iii) all
Alterations shall be made in a first class manner in compliance and conformity
with all applicable laws and ordinances (including, but not limited to, all
building and zoning laws and ordinances) and with all applicable licenses,
permits, authorizations and approvals, and with all applicable rules,
regulations, orders and requirements of all governmental authorities, as well as
those of the national and local Boards of Fire Underwriters, or any other body
or bodies exercising similar functions; (iv) any and all Alterations, including
HVAC, electrical and plumbing work, as specified in the plans and
specifications, must be performed only by contractors or mechanics designated or
approved by Landlord, such approval not to be unreasonably withheld, delayed or
conditioned (but employed and compensated by Tenant) for the performance of such
work; (v) in making any such Alterations, Tenant shall not violate the terms or
conditions of any mortgage encumbering the Building or of any insurance policy
affecting or relating to the Building, in either case, of which Landlord has
provided Tenant with written notice of relevant provisions; (vi) promptly after
the completion of any Alteration, Tenant shall deliver to Landlord an itemized
statement, showing the total actual cost of such alteration incurred to the date
of such completion, classified by building trades, together with the cost of
professional services (architectural and engineering) and all governmental
permits procured in connection therewith, and shall procure, at Tenant’s own
expense (to be shown, if any, on said itemized statement), all such approvals by
governmental authorities, if any, of the completed Alterations as may be
required by any applicable law or ordinance or any applicable rule or regulation
of governmental authorities, and all such insurance organization’ approvals, if
any, as may be required in connection therewith, and shall, on demand, deliver
photocopies thereof to Landlord; and (vii) Tenant shall pay all costs, expenses
and liabilities arising out of or in connection with or by reason of any
Alterations, and shall keep the demised premises and the Building free and clear
of all liens, claims and encumbrances in any way arising out of or in connection
with or by reason of any such Alterations and shall obtain and, upon written
request therefor by Landlord, deliver to Landlord appropriate lien waivers
executed by all contractors, mechanics and other such workers.  Notwithstanding
anything to the contrary set forth herein, if Landlord shall fail to respond to
Tenant’s request for approval of any Alterations within ten business days of
receipt of Tenant’s request and all required documentation, Landlord shall be
deemed to have approved Tenant’s proposed Alterations.
 
B.           Subject to the provisions of Article 3 and this Article, Tenant, at
Tenant’s option, may perform the following work in the demised premises:  alter
westerly wall of demised premises so as to create a lobby door similar in design
to the front door of the Building and re-create entrance from building lobby
where easterly showcase now exists.  The design of the foregoing work shall be
of a character similar to the Building standard.
 
 
26

--------------------------------------------------------------------------------

 
 
C.           Promptly following delivery of the plans and specifications for
Tenant’s initial Alterations and Landlord’s approval thereof, Landlord shall, at
Landlord’s sole cost and expense, deliver to Tenant an ACP-5 certificate
relating to asbestos.
 
49.           Landlord shall have the right at any time, without the same
constituting an actual or constructive eviction, and without incurring any
liability to Tenant, to change the arrangement and/or location of entrances of
passageways, corridors, elevators, stairs, toilets, or other public parts of the
building, and to change the name or number by which the building is known so
long as such change does not reduce the size of the Demised Premises and does
not otherwise impair access to the Demised Premises.
 
50.           Intentionally Omitted.
 
51.           Tenant has examined the Demised Premises and agrees to take
possession of same in its “as is” condition on the date hereof, except that
Landlord shall deliver the Demised Premises broom clean and free of all
occupancies and tenancies and personal property of prior tenants and, subject to
the provisions of Paragraph 15 hereof, free of violations.  Except as may be
expressly provided herein to the contrary, Landlord shall have no obligation to
furnish, render, or supply any work, labor, services, materials, fixtures,
furniture, equipment or decoration to make the Demised Premises ready or
suitable for Tenant’s occupancy.  Tenant’s possession of the Demised Premises
shall be deemed an acceptance of the demised premises in their “as is”
condition, and Landlord shall not be obligated to perform any work.
 
52.           (a) Tenant shall not sublease all or any portion of the Demised
Premises or assign its interest in this Agreement without Landlord’s prior
consent, such consent not to be unreasonably withheld, delayed or
conditioned.  Upon Tenant’s request for Landlord’s consent, Tenant shall submit
to Landlord, in writing, a fully executed counterpart of the proposed assignment
or sublease, as the case may be, and the name of the proposed assignee or
subtenant, the name and character of its business, and such information as to
the proposed assignee’s or subtenant’s financial responsibility and standing and
any other information Landlord may reasonably request, including, without
limitation, prior 2 years’ tax returns, prior 2 years’ financial statements, a
bank reference, and a copy of the previous month’s bank statement, and a credit
report from a reputable credit reporting agency.  Upon receipt of such requested
information from Tenant and if Tenant intends to assign the Lease or sublease
all or substantially all of the Demised Premises, Landlord shall have the
option, to be exercised by written notice within thirty (30) days after Tenant’s
request for consent, to either (i) cancel and terminate this Lease not less than
sixty (60) days nor more than one hundred and twenty (120) days following the
sending of such notice by Landlord to Tenant (if the request is to sublet a
portion of the Demised Premises only, then Landlord may exercise such right of
cancellation and termination with respect to such portion of the Demised
Premises only), as the case may be, or (ii) grant or withhold its consent
(provided that there is a reasonable basis therefor) to such proposed assignment
or sublease, as the case may be.
 
(b)           If Landlord shall exercise such option, Tenant shall surrender
possession of the entire Demised Premises, on the date set forth in such notice
in accordance with the provisions of this Lease relating to surrender of the
Demised Premises at the expiration of the term.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           In the event of a proposed assignment or subletting in connection
with the sale of Tenant’s business (in which event Landlord shall be entitled to
50% of the “value of the Lease,” defined as the difference between the fair
market rental value of the Demised Premises for the remainder of the Lease term
and the base rent for the remainder of the Lease term ) or in the event that
Landlord shall not exercise the option to cancel the Lease in whole or in part
as above set forth, and provided Tenant is not in default of any portion of this
Lease beyond applicable notice and cure dates, then Landlord’s consent to such
request shall not be unreasonably withheld or delayed, so long as the Tenant
complies with following:
 
(i)           The proposed assignee or subtenant shall use the Demised Premises,
or the relevant part thereof, solely for the permitted use under Article 2,
above, and such proposed assignee or sublessee’s business in Landlord’s
reasonable opinion, is in keeping with the then standard of the building and the
business of the other tenant’s of the building of which the Landlord shall be
the sole judge; and (bb) will not violate any negative covenant concerning “use”
contained in any other Lease in the building;
 
(ii)          The proposed assignee or subtenant is a reputable person of good
character, with sufficient proven financial worth to meet the continuing
obligation of this Lease; and
 
(iii)         The proposed assignee or subtenant is not a person with whom the
Landlord is then negotiating a Lease for space in the building; and
 
(iv)         The form and substance of the proposed sublease or assignment shall
be in the form reasonably satisfactory to Landlord and shall comply with the
applicable provisions of this paragraph; and
 
(v)          Tenant shall reimburse Landlord for any reasonable costs incurred
by Landlord in connection with such assignment or subletting, including, without
limitation, any credit check or other investigation performed by Landlord, as to
the acceptability of the proposed assignee or subtenant, and any reasonable
legal fees incurred in connection therewith, which costs shall be deemed
Additional Rent hereunder.
 
(d)           In no event shall any assignment or subletting to which Landlord
may have or may not have consented, release Tenant from its obligations under
this Lease.  The Tenant’s right to sublet under this paragraph is personal
solely to the within named Tenant and confers no such right on any sublessee of
the named Tenant.
 
(e)           If the Landlord shall consent to any proposed assignment or
sublease, or shall decline to give its consent to any proposed assignment or
sublease, or if Landlord shall exercise any of its options under subparagraph
(a) of this paragraph, Tenant shall indemnify, defend and hold harmless Landlord
against and from any and all loss, liability, damages, costs and expenses
(including, without limitation, reasonable attorney’s fees and expenses)
resulting from any claims that may be made against Landlord by the proposed
assignee or subtenant or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease.
 
 
28

--------------------------------------------------------------------------------

 
 
(f)           In the event that Landlord consents to a proposed assignment or
sublease, and Tenant fails to execute and deliver to the Landlord either 1) the
assignment, or 2) sublease, as the case may be, to which Landlord has consented
within thirty (30) days after the giving of such consent, then Tenant shall
again comply with all of the provisions and conditions of subparagraph (a) of
this paragraph before assigning this Lease or subletting all or part of the
Demised Premises.  In no event shall any sublessee or assignee take possession
of the Demised Premises until Landlord’s approval has been granted and a fully
executed original sublease or assignment, approved by Landlord, has been
delivered to Landlord.
 
(g)           In the event of an assignment of the Lease or sublease of the
Demised Premises, Tenant shall not receive any consideration for the assignment,
whether as a direct payment, brokerage fee, finder’s fee or for fixtures,
improvements or other consideration in any way related to the assignment or
assignment transaction or sublease or sublease transaction either directly or
indirectly without notifying Landlord at the time of giving Landlord notice of
the intended assignment or sublease.  The failure to give Landlord notice of
such consideration shall constitute a substantial default under this Lease.  In
the case of a sublet any consideration received by Tenant from any subtenant in
excess of the rent and additional rent payable by Tenant (“Excess Rent”) shall
be paid to Landlord on demand.  The Excess Rent shall be calculated as follows:
 
(i)           Definitions:
 
a)           Tenant’s Annual Rent - all rent and additional rent payable by
Tenant for the twelve months next succeeding in which any consideration is to be
paid by Subtenant to Tenant.  For any amounts of additional rent that as of the
date of the calculation are unknown, then current additional rental payments are
to be used on an annualized basis and adjustments to those amounts shall be made
when the amounts are known retroactively to the date of the first calculation.
 
b)           Subtenant’s Rent - any and all rent, additional rent and other
consideration received or to be received by Tenant its affiliates, subsidiaries,
officers, directors or shareholders, related to the Sublease from the Subtenant
during any Lease Year.
 
c)           Area - actual carpetable floor area.
 
d)           Tenant’s Costs to Sublet - Any and all costs and expenses incurred
by Tenant for brokerage commissions, advertising, reasonable legal fees, costs
and expenses paid to Landlord hereunder, and unreimbursed construction costs
incurred by or on behalf of Tenant to construct the subtenant’s premises during
the Lease Year the cost or expense was incurred.
 
 
29

--------------------------------------------------------------------------------

 
 
e)           Subtenant’s Area Percentage - Area occupied by the Subtenant
including any demising walls or partitions divided by the Area of the entire
Demised Premises.
 
(ii)          Excess Rent - The Excess Rent shall be calculated by subtracting
the product of the Subtenant’s Area Percentage and the Tenant’s Annual Rent from
the Subtenant’s Rent (after deducting from the Subtenant’s Rent the Tenant’s
Cost to Sublet).
 
(iii)         Tenant shall furnish Landlord with copies of all statements of any
consideration received by Tenant in connection with any subletting on demand by
Landlord.  Any reasonable costs and expenses incurred by Landlord including but
not limited to reasonable attorney’s fees, in compelling disclosure of any
information of consideration in excess of that disclosed by Tenant after due
demand herein, and shall be collectible as additional rent from Tenant.
 
(h)           An assignment of any of the stock, partnership or membership
interests in Tenant shall be deemed an assignment of the Lease, provided,
however, that the following shall not be deemed to be an assignment:  transfer
of stock or equity interests by, to or among the shareholders of or other
holders of equity interests in Tenant or its parent company (currently John
Rosselli International Corp.) or their respective family members or to trusts
for the benefit of any of the foregoing or to partnerships, limited partnerships
or family limited partnerships in which the holders of the majority interests
are any of the foregoing so long as such transaction is not part of arm’s length
sale for any consideration but only for intra family estate planning purposes
only.
 
53.           If, at the request of and as an accommodation to Tenant, Landlord
shall place upon such directory board, as Landlord may from time to time
maintain in the lobby of the building, one or more names of persons, firms or
corporations other than Tenant, this shall not be deemed to operate as an
attornment to Landlord or as a consent by Landlord to an assignment or
subletting by Tenant of all or any portion of the Demised Premises to such
persons, firms or corporations.
 
54.           (a) In the event that the amount of Real Estate Taxes attributable
to any fiscal year commencing July 1 and expiring the subsequent June 30 shall
be greater than the amount of taxes on the real property for the fiscal year
commencing July 1, 2007 and expiring June 30, 2008 (hereinafter referred to as
the “Base Year”), then the Tenant shall pay to the Landlord, as Additional Rent,
thirteen (13%) percent of the increase in Real Estate Taxes for each such
year.  Notwithstanding the foregoing, the first payment for additional rent for
real estate taxes shall be on or after January 1, 2009 for one half of any
increase attributable to the fiscal year July 1, 2008 to June 30, 2009.  It is
understood that Tenant shall have no liability for additional rent for Real
Estate Taxes accruing prior to January 1, 2009.
 
 (b)           The Landlord shall take the benefit of the provisions of any
statute or ordinance permitting any Real Estate Taxes to be paid over a period
of time, and the Tenant shall be obliged to pay only its proportionate share,
determined as aforesaid, of the installments of any Real Estate Taxes as shall
become due and payable during the term of this Lease or any renewal hereof.
 
 
30

--------------------------------------------------------------------------------

 
 
(c)           Any amount due the Landlord under the provisions of this paragraph
shall be deemed to be Additional Rent payable by Tenant and collectible by the
Landlord as such and shall be paid within ten (10) business days after the
Landlord shall have submitted a bill to the Tenant showing in detail the
computation of the amounts due the Landlord, together with a copy of the bill
therefor from the taxing authority.  Any delay or failure of Landlord in billing
any amount payable under this paragraph shall not constitute a waiver or in any
way impair the continuing obligation of Tenant to make all payments hereunder.
 
(d)           Only Landlord shall be eligible to institute Real Estate Taxes
reduction or other proceedings to reduce the assessed valuation of the Land or
the Building.  If the Landlord shall receive any Real Estate Taxes refund in
respect of any tax year following the Base Year, the Landlord may retain out of
such Real Estate Taxes refund any reasonable expense incurred by it in obtaining
such Real Estate Taxes refund.  Out of the remaining balance of such Real Estate
Taxes refund, the Landlord may retain the amount of its proportionate share of
the total Real Estate Taxes paid for such tax year.  The Landlord shall pay to
the Tenant, or apply against Base Annual Rent or Additional Rent due Landlord
hereunder, Tenant’s proportionate share of such remaining balance of such Real
Estate Taxes refund, such share to be determined as the proportionate share of
total Real Estate Taxes paid (before giving effect to the refund) by the Tenant
for the year affected by such tax refund.  Any reasonable and proper expense
incurred by the Landlord in contesting the validity or the amount of the
assessed valuation, which shall not be offset by a Real Estate Taxes refund,
shall be added to the Real Estate Taxes due Landlord for the tax year in which
such contest shall finally be determined.
 
(e)           The term “Real Estate Taxes” shall mean all taxes and assessments
levied, assessed or imposed at any time by the City of New York or any other
governmental authority which may now or hereafter be levied or assessed upon the
land and building of which the Demised Premises form a part (Block 1435, Lot 44
in the Borough of Manhattan), (hereinafter called the “Real Property”).  If, due
to a future change in the method of taxation or in the taxing authority, a
franchise, license, income, transit, profit or other tax, fee or governmental
imposition, however designated, shall be levied, assessed or imposed against
Landlord in substitution, in whole or in part, for said real estate taxes, or in
lieu of additional real estate taxes, then such franchise, license, income,
transit, profit, or other tax fee, or governmental imposition shall be deemed to
be included within the definition of “real estate taxes” for the purposes
hereof.  Except as expressly set forth in the immediately preceding sentence, in
no event shall “real estate taxes” include (ii) excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes,
federal and state income taxes and other taxes to the extent applicable to
Landlord’s general or net income or (ii) any taxes for which Tenant is primarily
responsible and are paid directly by Tenant.
 
(f)           In no event shall any payment of Tenant’s share of real estate
taxes or refunds thereof result in a decrease in the Base Annual Rent.
 
(g)           In the event that the assessed valuation which had been utilized
in computing the Real Estate Taxes payable for the Base Year is reduced (as a
result of settlement, final determination of legal proceedings or otherwise)
then (i) the Real Estate Taxes for the Base Year shall be retroactively adjusted
to reflect such reduction, and (ii) all retroactive Additional Rent resulting
from such adjustment shall be payable by Tenant within ten (10) days after the
rendition of a bill therefor.
 
 
31

--------------------------------------------------------------------------------

 
 
(h)           If the Building is converted to a condominium, then as of the date
the plan for the conversion of the Building to a condominium is declared
effective under law and the condominium offering plan, the real estate taxes for
the “Base Year” shall be the ratable percentage of the entire Building
attributable to the condominium Unit encompassing solely the Demised Premises
(“Condominium Unit”) as reflected in the declaration of condominium and/or
approved offering plan.  For the purposes of this Article and Article 56, below,
if the Building is converted to a condominium, then as of the date the plan for
the conversion of the Building to a condominium is declared effective under law
and the condominium offering plan, the 13% shall be changed to a percentage
whose numerator is the gross rentable area (as that term is then defined by the
Real Estate Board of New York) of the Demised Premises and whose denominator is
the gross rentable area (as that term is then defined by the Real Estate Board
of New York) of the Condominium Unit.
 
55.           Subject to Landlord’s prior written approval, not to be
unreasonably withheld, delayed or conditioned, Tenant shall be permitted to
install one photograph or other identifying sign in the lobby and one plaque on
the outside of the Building in the same location as other tenants of the
Building have installed.
 
56.           In the event that the cost to Landlord for fuel oil and/or gas for
heating and/or hot water in the Building during any heating year during the Term
of this Lease shall exceed the cost incurred by Landlord for the fuel oil and/or
gas for heating and/or hot water in the Building during the base heating year,
then Tenant shall pay to Landlord, as additional rent, thirteen (13%) percent of
each and every such increase.  Landlord shall provide to Tenant following the
end of each heating year during the Term of this Lease (including the base
heating year), copies of all bills and other reasonable evidence setting forth
Landlord’s costs for fuel oil and/or gas for heating and/or hot water during
such year and the base heating year, together with Landlord’s statement of the
amount due from Tenant, and Tenant shall, within twenty (20) days after the
sending of such statement, pay to Landlord such amount.  A “heating year” shall
be defined as the period from July 1 to June 30 of the next succeeding calendar
year.  The “base heating year” shall be defined as July, 1, 2007 to June 30,
2008.
 
57.           [Intentionally omitted]
 
58.           (a) Subject to Tenant’s rights as set forth herein to dispute the
correctness of any statement, bill or demand furnished by Landlord with respect
to any item of Additional Rent provided for in this Lease, Tenant’s obligation
to make any Additional Rent payments provided for in this Lease shall be
absolute and not conditioned on the happening of any act, thing, or occurrence,
including without limitation the time or timeliness at or with which such
statement, bill or demand is furnished to or made upon Tenant, other than the
occurrence of cost increases giving rise to the obligation to make such
payments.  Landlord’s failure during the term of this Lease to prepare and
delivery any statements or bills, required to be delivered to Tenant hereunder,
or Landlord’s failure to make a demand under any other provision of this Lease
shall not in any way be deemed to be a waiver of, or cause Landlord to forfeit
or surrender its rights to collect any Additional Rent which may have become due
pursuant to any provisions herein during term of this Lease and shall survive
the expiration or sooner termination of this Lease.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           In no event shall any adjustment of any payments payable by Tenant
in accordance with the provisions of this Lease result in a decrease in Fixed
Annual Rent, nor shall any adjustment of any Additional Rent payable by Tenant
pursuant to any provision of this Lease result in a decrease in any other
separate item of Additional Rent payable by Tenant pursuant to any provisions of
this Lease, it being agreed and understood that the payment of each item of
Additional Rent under this Lease is an obligation supplemental to Tenant’s
obligations to pay Fixed Annual Rent and any other item of Additional Rent
pursuant to any other provision of this Lease.
 
(c)           If the term of this Lease shall terminate or expire on any other
day other than the last day of a fiscal year for the calculation of Additional
Rent hereunder, then the Additional Rent payable by Tenant in respect thereof
shall be prorated to correspond to that portion of such year occurring within
the term of this Lease.
 
59.           If there now is, or shall be installed in the Demised Premises a
working “sprinkler system” and said system or any of its appliances shall be
damaged or injured or not in proper working order by reason of any act or
omission of Tenant, Tenant’s agents, servants, employees, licensees, or
visitors, Tenant shall forthwith restore the same to working condition at its
own expense, and if the New York Board of Fire Underwriters or the New York Fire
Exchange or any bureau, department or official of the State or City government
requires or recommends that any changes, modifications, alterations or
additional sprinkler heads, or other equipment be made or supplied by reason of
Tenant’s business, the location of partitions, trade fixtures or other contents
of the Demised Premises or if any such changes, modifications, alterations,
additional sprinkler heads or other equipment became necessary to prevent the
imposition of a penalty or charge against the full allowance for a sprinkler
system in the Fire insurance rate so fixed by said exchange or by any fire
insurance company, Tenant shall, at its own expense, promptly make and supply
such changes, modifications, alterations, additional sprinkler heads, or other
equipment, but solely if and to the extent that same is required by law.
 
60.           In addition to the events described in Article 9(d) of the Lease,
if the repair of any damage to the building would, in Landlord’s reasonable
judgment, require an expenditure of more than forty percent (40%) of the full
insurable value of the building immediately prior to the fire or other casualty,
Landlord will have the options given to it pursuant to Paragraph 9, subsection
(d) of the Lease.  In addition, notwithstanding anything to the contrary set
forth in this Paragraph 60 and Paragraph 9, if the demised premises or the
building shall be materially damaged by casualty, Landlord shall give Tenant
notice, within 60 days of such casualty, as to whether Landlord intends to
repair and restore the premises within 180 days of such casualty.  If Landlord
is unable to or elects not to restore the premises as required herein within
such 180-day period, then Tenant shall have the right to terminate the term of
this Lease by notice to Landlord, and upon such date of termination, neither
party shall have any further rights or obligations hereunder except for those
rights and obligations expressly set forth herein to survive termination.  In
any event, if Landlord shall not have restored the demised premises in
accordance herewith prior to such 180-day period, then at any time thereafter
Tenant shall have the right to terminate the term of this Lease by notice to
Landlord, and upon such date of termination, neither party shall have any
further rights or obligations hereunder except for those rights and obligations
expressly set forth herein to survive termination.
 
 
33

--------------------------------------------------------------------------------

 
 
61.           (a) If Tenant is in arrears in payment of rent or Additional Rent
beyond applicable notice and cure periods, if any, Tenant waives Tenant’s right,
if any, to designate the items against which any payments made by Tenant are to
be credited, and Tenant agrees that Landlord may apply any payments made by
Tenant to any items Landlord see fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payments
shall be credited.
 
62.           [Intentionally omitted]
 
63.           In the event any payment under this Lease shall be made in the
form of a check from any other person, firm or corporation other than the
person, firm or corporation named in this Lease, the acceptance of same by
Landlord shall not, under any circumstances, be deemed recognition of a
subletting or any assignment of this Lease, regardless of the number of times
that such payment shall be made by such other person, firm or corporation.  If
payment of rent or additional rent is made by check and Tenant’s check is
dishonored for any reason whatsoever, other than bank error, then, all payments
of rent and additional rent shall thereafter by certified check or bank money
order, or teller’s check.
 
64.          (a) If Tenant shall fail to pay all or any part of any installment
of Fixed Annual Rent for more than five (5) days after the same shall become due
and payable, Tenant shall pay , Additional Rent hereunder to Landlord a late
charge of three (3) cents for each dollar of the amount of such Fixed Annual
Rent or Additional Rent which shall not have been paid to Landlord within five
(5) days after becoming due and payable.
 
(b)           In every case in which Tenant is required by the terms of this
Lease to pay to Landlord a sum of money (including, without limitation, payment
of Fixed Annual Rent and Additional Rent) and payment is not made within fifteen
(15) days after the same shall become due, Tenant shall pay as Additional Rent
hereunder, interest on such sum or so much thereof as shall be unpaid from the
date it becomes due until it is paid.  Such interest shall be computed at a rate
which shall be one (1%) percent per month; provided, however, in no event shall
such interest be in excess of the highest rate of interest which shall from time
to time be permitted under the laws of the State of New York to be charged on
late payments of sums of money due pursuant to the terms of a Lease.
 
(c)           Landlord agrees, at any time and from time to time, as requested
by Tenant, upon not less than ten (10) business days’ prior notice, to execute
and deliver a statement certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications that the same is in full
force as modified and stating the modifications), certifying the dates to which
the rent and Additional Rent have been paid, and stating whether or not, to the
best knowledge of Landlord, Tenant is in default in performance of any of its
obligations under this Lease, and, if so, specifying each such default of which
Landlord may have knowledge, and stating whether or not, to the best knowledge
of Landlord, any event has occurred which the giving of notice or passage of
time, or both, would constitute such a default, and if so, specifying each such
event, it being intended that any such statement delivered pursuant hereto shall
be deemed a representation and warranty to be relied upon by Tenant and by
others with whom Tenant may be dealing, regardless of independent investigation.
 
 
34

--------------------------------------------------------------------------------

 
 
73.           Tenant shall look only to Landlord’s estate and property in the
building for the satisfaction of Tenant’s remedies for the collection of a
judgment (or other judicial process) requiring the payment of money by Landlord
in the event of any default or breach of Landlord hereunder, and no other
property or assets of Landlord or its partners or principals, disclosed or
undisclosed, shall be subject to lien, levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to
this Lease, the relationship of Landlord and Tenant hereunder or Tenant’s use or
occupancy of the Demised Premises; and if Tenant shall acquire a lien on such
other property or assets by judgment or otherwise, Tenant shall promptly release
such lien by executing and delivering to Landlord an instrument to that effect
prepared by Landlord.
 
74.           If Tenant shall request Landlord’s approval or consent and
Landlord shall fail or refuse to give such approval or consent, Tenant shall not
be entitled to any damages for any withholding or delay of such approval or
consent by Landlord, it being intended that Tenant’s sole remedy shall be an
action for injunction or specific performance (the rights to money damages or
other injunction being hereby specifically waived), and that such remedy shall
be available only in those cases where Landlord shall have expressly agreed in
writing not to unreasonably withhold its consent or approval or where as matter
of law Landlord may not unreasonably withhold its consent or approval.
 
75.           Tenant shall and hereby does waive its right and agrees not to
interpose any counterclaim or offset, of whatever nature and description, in any
proceeding or action which may be instituted by Landlord against Tenant to
recover rent, Additional Rent, other charges, or for damages, or in connection
with any matters or claims whatsoever arising out of or in any way connected
with this Lease, or any renewal, extension, holdover, or modification thereof,
the relationship of Landlord and Tenant, or Tenant’s use or occupancy of said
premises, except mandatory counterclaims.  This clause, as well as the “waiver
of jury trial” provision of this Lease, shall survive the expiration, early
termination, or cancellation of this Lease or the terms thereof.  Nothing herein
contained, however, shall be construed as a waiver of Tenant’s right to commence
a separate action on a bona fide claim against Landlord.
 
76.           Tenant expressly acknowledges and agrees that Landlord has not
made and is not making, and Tenant, in executing and delivering this Lease, is
not relying upon any warranties, representations, promises, or statements,
except to the extent that the same are expressly set forth in this Lease.
 
77.           If any conflict shall arise between any of the provisions of this
Rider and any of the terms, printed or typewritten, of the printed portion of
the Lease to which this Rider is attached, all such conflicts shall be resolved
in favor of the provisions of this Rider.
 
 
35

--------------------------------------------------------------------------------

 
 
78.           This Lease shall be governed by and construed in accordance with
the laws of the State of New York.  If any provisions of this Lease or the
application thereto to any person or circumstances for any reason and to any
extent, be invalid or unenforceable, the remainder of this Lease and the
application of the provisions to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law.  This
Lease shall expiration thereof.  In the event notice of termination of any such
L/C, or any replacement L/C is sent to Landlord, then no later than thirty (30)
days prior to the expiration date of the L/C Tenant shall deliver to Landlord an
L/C conforming to the provision herein.  If Tenant shall fail to timely deliver
Landlord a replacement L/C, Landlord may draw down the full amount of the
existing L/C and retain same as security hereunder.  The L/C shall be retained
as security by Landlord on the same terms and conditions under Article 32,
above.  To insure that Landlord may utilize the security represented by the L/C
in the manner, for the purpose, and to the extent provided in this Article, each
L/C shall provide that the full amount thereof may be drawn down by Landlord
upon the presentation to the issuing bank of Landlord’s draft drawn on the
issuing bank.  In the event that Tenant defaults in respect of any of the terms,
provisions, covenants and conditions of the lease and Landlord utilizes all or
any part of the security represented by the L/C but does not terminate this
lease as provided in Article 17 hereof, Landlord may, in addition to exercising
its rights as provided herein, retain the unapplied and unused balance of the
principal amount of the L/C as security for the faithful performance and
observance by Tenant thereafter of the terms, provisions and conditions of this
lease, and may use, apply or retain the whole or any part of said balance to the
extent required for payment of rent, additional rent or any other sum as to
which Tenant is in default or for any sum which Landlord may expend or be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this lease.  In the event Landlord applies or
retains any portion or all of the security delivered hereunder, Tenant shall
forthwith restore the amount so applied or retained so that at all times the
amount deposited shall be not less than the security required by this
Article.  In the event the Landlord has received payment of the proceeds of the
L/C and either (a) Tenant, in fact, had not been in default or (b) Tenant cured
the default within the time provided elsewhere in this Lease, then Landlord
agrees that the Tenant shall have the right to reconvert the cash security to a
L/C subject to the terms and provisions of this Lease.  In the event that Tenant
shall fully and faithfully comply will all of the terms, provisions, covenants
and conditions of this lease, the security and/or L/C shall be returned to
Tenant after the date fixed as the end of the lease and after delivery of entire
possession of the demised premises to Landlord.
 
(b)           The L/C shall provide that in the event of a sale or net lease of
the entire building and/or land, the Landlord shall have the right to transfer
the L/C to the new landlord to the extent of any remaining interest it may have
and Tenant agrees to look solely to the new landlord for the return of the L/C
following such transfer.  In the event Landlord sells or leases or intends to
sell or lease the building of which the demised premises is a part and, in
connection therewith, Landlord requests Tenant to change the name of the
beneficiary of the L/C, and Tenant fails to comply with such request within ten
(10) business days of the making of such request, Tenant shall be deemed to be
in default under this Lease and Landlord shall be entitled to draw down the
entire amount of the L/C and retain the cash proceeds as cash security in
accordance with the provisions of this Lease.
 
 
 
36

--------------------------------------------------------------------------------

 
 
85.           Landlord shall, at Tenant’s sole cost and expense, use
commercially reasonable efforts to obtain from the holder of any current or
future superior mortgage to which this Lease may be subordinate an agreement
substantially to the effect that, in the event of any foreclosure of the
superior mortgage, such holder will not make Tenant a party-defendant to the
foreclosure (unless required by law in order to obtain jurisdiction) or disturb
Tenant’s possession under this Lease so long as there shall be no default by
Tenant under this Lease (such agreement hereinafter referred to as a
“Non-Disturbance Agreement”).  The Non-Disturbance Agreement shall be on the
mortgagee’s customary form.
 
86.           Landlord shall at all times take good care of the sidewalks in
front of the building, shall maintain them in good condition and in accordance
with all applicable law and shall keep them free and clear of all snow, ice and
debris.
 
 
37

--------------------------------------------------------------------------------

 
 
 Exhibit A
 
[ex10-16pg38.jpg]
 
 
 

--------------------------------------------------------------------------------

 